The motion of the Attorney General cannot be granted, for the reason that there is nothing in the record to show that an appeal was taken, without which the record is improperly here. Section 6244 of the Code of 1907 provides for an appeal from a judgment of conviction in a criminal case. Section 6250 of the Code provides the manner of taking appeals. Section 6255 provides for the transcript, when the requirements of the preceding sections have been complied with. Until they are complied with, there is no authority for the clerk to make and forward the transcript, or for the clerk of this court to file it here.
The motion of the Attorney General is overruled, and the court ex mero motu orders the cause stricken from the docket.
Cause stricken from docket.